DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.
Allowable Subject Matter
Claims 1-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Yamanobe et al (US 2019/0259873 and Yamanobe hereinafter), discloses an integrated circuit (Fig. 1), comprising: a semiconductor layer (202; [0024]) doped with a dopant of a first-type (n-type); a MOSFET device, comprising: a first trench (left 213; [0026]) in said semiconductor layer; a first region (left two 204; [0024]) of the semiconductor layer doped with the dopant of the first-type at a top surface of the semiconductor layer; a third region (left 203; [0024]) of the semiconductor layer doped with a dopant of a second-type (p-type) opposite the first-type and positioned between the first region and a first drift region (202) formed by the semiconductor layer; and a first gate (206; [0024]) located within the first trench and separated from the first region and third region by a first gate dielectric layer (207; [0024]) having a first thickness; a diode device, comprising: a second trench (right 213; [0026]) in said semiconductor layer; a second region (right two 204; [0024]) of the semiconductor layer doped with the dopant of the first-type at the top surface of the semiconductor layer, wherein the first and second regions are separated from each other (left two 204 and right two 204 are spatially separated by 205; [0024]); a fourth region (right 203; [0024]) doped with the dopant of the second-type and positioned between the second region and a second drift region formed by the semiconductor layer; and a second gate (206) located within the second trench and separated from the second region and fourth region by a second gate dielectric layer (207). Yamanobe fails to expressly disclose where the first and second gate dielectrics are a gate oxide; where the second gate dielectric layer having a second thickness that is less than the first thickness; wherein the diode device is electrically connected in parallel with a body diode of the MOSFET device.
As to claim 19: the closest prior art, Yamanobe, discloses an integrated circuit (Fig. 1), comprising: a semiconductor layer (202; [0024]) doped with a dopant of a first-type (n-type); a MOSFET device, comprising: a drain region (201; [0024]) formed by the semiconductor layer; a body region (202; [0024]) within the semiconductor layer; a source region (204; [0024]) within the semiconductor layer; and a first insulated trench (213; [0024]) extending through the source region and body region and including a first gate (206; [0024]). Yamanobe fails to expressly disclose a diode device, comprising: a cathode region formed by the semiconductor layer; an anode region within the semiconductor layer; and a second insulated trench extending through the anode region and including a second gate; a first metal layer in electrical contact with the semiconductor layer to form a drain electrode for the MOSFET device and a cathode electrode for the diode device; a second metal layer in electrical contact with the first gate to form a gate electrode for the MOSFET device; a third metal layer in electrical contact with the source region to form a source electrode for the MOSFET device; and a fourth metal layer in electrical contact with the anode region and the second gate to form an anode electrode for the anode device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813